                              THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF UTAH


    DAMETRIA NEVELS,
                                                               ORDER ADOPTING [32] REPORT
                Plaintiff,                                     AND RECOMMENDATION AND
                                                                  ORDER OF DISMISSAL
    v.

    ROLLIN COOK, in his official and individual
    capacities; KENNETH SIO, in his official and                Case No. 1:19-cv-00058-DBB-CMR
    individual capacities; and JOHN DOES 1-10,
                                                                     District Judge David Barlow
                Defendants.


            Before the court is the Report and Recommendation issued by Magistrate Judge Cecilia

Romero on June 8, 2021.1 For Plaintiff’s failure comply with the court’s orders and failure to

prosecute this case, Judge Romero recommends that this case be dismissed without prejudice.2

No party filed an objection and the time to do so has now passed.3 Having independently

reviewed the file and the Report and Recommendation, the court APPROVES AND ADOPTS

Judge Romero’s Report and Recommendation in its entirety. For the reasons stated in Judge

Romero’s Report and Recommendation, this case is DISMISSED WITHOUT PREJUDICE.

            Signed June 30, 2021.

                                                     BY THE COURT



                                                     ________________________________________
                                                     David Barlow
                                                     United States District Judge

1
    Report and Recommendation, ECF No. 32.
2
    Id. at 3.
3
 Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being served with a copy of the recommended disposition, a party
may serve and file specific written objections to the proposed findings and recommendations.”); ECF No. 32 at 3
(providing notice of the right to file an objection within 14 days).
